  8:19-cr-00029-BCB-SMB Doc # 51 Filed: 05/29/20 Page 1 of 1 - Page ID # 207



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:19-CR-29

        vs.
                                                                       ORDER
LEONARID DAN,

                       Defendant.



       This matter is before the Court on the Magistrate Judge’s Findings and Recommendation

on a Guilty Plea, Filing 49, recommending that the Court accept Defendant’s plea of guilty. There

are no objections to the findings and recommendation. The Court notes there is no plea agreement

between the parties in this case. Pursuant to 28 U.S.C. §636(b)(1)(C) and NECrimR 11.2(d), the

Court has conducted a de novo review of the record and adopts the Findings and Recommendation

of the Magistrate Judge.


IT IS ORDERED:

   1. The Magistrate Judge’s Findings and Recommendation on a Guilty Plea, Filing 49, are
      adopted;

   2. The defendant is found guilty. The plea is accepted. The Court finds that the plea of guilty
      is knowing, intelligent, and voluntary, and that a factual basis exists for the plea;

   3. This case shall proceed to sentencing.

Dated this 29th day of May, 2020.
                                                    BY THE COURT:



                                                    ___________________
                                                    Brian C. Buescher
                                                    United States District Judge
